Title: From George Washington to David Bell, 10 January 1756
From: Washington, George
To: Bell, David



[Winchester, 10 January 1756]
To Captain David Bell, of the Virginia Regiment.

You are to proceed to Fort Dinwiddie, to settle your Recruiting Accompt with Ensign Fleming. You are then to proceed to the borders of Carolina, or other places where you may hear of Deserters; and use your utmost endeavours to apprehend them. You must make application to all the civil Officers; who will assist you in apprehending and conveying them to the Regiment.
You are to employ your time diligently in this and the recruiting Service, until the first day of April next; at which time it is expected you will be at Fort Cumberland without fail. Given &c. at Winchester, 10th of January, 1756.
N:B. Captain Bell also received a Copy of the General Instructions delivered Lieutenant Colonel Stephens: with this difference made, viz. His Rendezvous to be at Fort Cumberland, April the 1st. Captain Peachy received a copy of the General Instructions.
